Citation Nr: 0410301	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for 
a scar, residual of a shrapnel wound to the right cheek.

3.  Entitlement to a disability rating in excess of 10 percent for 
a scar, residual of a shrapnel wound to the right index finger.

4.  Entitlement to a disability rating in excess of 10 percent for 
a scar, residual of a shrapnel wound to the left index and middle 
fingers.

5.  Entitlement to a disability rating in excess of 10 percent for 
a scar, residual of a shrapnel wound to the left knee.

6.  Entitlement to a disability rating in excess of 10 percent for 
traumatic arthritis of the left knee.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to November 
1945.

These matters come to the Board of Veterans' Appeals (Board) from 
a November 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for PTSD.  In a December 2001 
rating decision the RO denied entitlement to increased ratings for 
the multiple scars, residuals of shrapnel wounds; traumatic 
arthritis of the left knee; and a total rating based on 
unemployability.  The veteran perfected an appeal of those 
decisions.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Although the veteran specifically claimed entitlement to service 
connection for PTSD in July 2001, his representative has asserted 
that the veteran is entitled to service connection for whatever 
psychiatric disorder he might have.  The RO provided the veteran a 
VA psychiatric examination in September 2001, which resulted in a 
diagnosis of a depressive disorder with features of PTSD.  
Although the examiner indicated in his discussion of the 
examination that the veteran's symptoms did not meet the criteria 
for a diagnosis of PTSD, he did not make an expressed finding that 
those criteria were not met.  In addition, given his conclusion 
that the veteran has demonstrated some symptoms of PTSD, it is not 
clear from the available evidence whether the veteran's 
psychiatric disorder, however diagnosed, is etiologically related 
to his service during World War II.  The Board finds, therefore, 
that additional development of this issue is required.

Subsequent to the initiation of the veteran's claim for higher 
ratings for the residuals of the shrapnel wounds, the regulations 
pertaining to the evaluation of skin disorders were revised 
effective August 30, 2002.  Schedule for Rating Disabilities; The 
Skin, 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2003)).  The RO has not yet considered the revised rating 
criteria in determining whether the veteran is entitled to higher 
ratings, nor has the veteran been provided the revised regulation 
in a supplemental statement of the case.  Remand of these issues 
is, therefore, required.

In a March 1979 rating decision the RO granted service connection 
for scars, residuals of shell fragment wounds to the left index 
and middle fingers.  That grant was based on the results of a 
January 1979 VA examination, which showed that the veteran had a 
superficial scar on the left index and middle fingers.  The 
veteran was again examined in September 2000, and the examiner at 
that time documented a two-inch scar on the left third finger, but 
made no reference to a scar on the left index finger.  In a 
February 2001 rating decision the RO increased the rating from 
zero to 10 percent for a combined 10 percent rating for the scars 
on the left middle and index fingers.  The veteran's 
representative contends that he is entitled to separate 10 percent 
ratings for each finger.  Because it is not clear from the 
available evidence whether the veteran has a scar on the left 
index finger, or whether that scar is symptomatic, an additional 
examination is needed.

The veteran reported having received treatment for his service-
connected disabilities from the VA medical center (MC) since at 
least June 1999.  All of the records of that treatment have not, 
however, been associated with the claims file.  The VA treatment 
records are deemed to be evidence of record, and a determination 
on the merits of the veteran's appeal cannot be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is remanded to the RO for the following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for a psychiatric disorder, 
a left knee disorder, or the residuals of the shrapnel wounds 
since June 1999.  After securing any necessary release, the RO 
should obtain copies of such records that are not in file.  
Specifically, the RO should obtain the veteran's treatment records 
from the VAMC in Wilkes-Barre, Pennsylvania.  If the RO is not 
able to obtain the identified records, the claims file should be 
documented to that effect and the veteran so notified.

3.  The RO should afford the veteran a VA psychiatric examination 
to obtain a definitive opinion on whether his psychiatric symptoms 
meet the criteria for a diagnosis of PTSD, and to determine 
whether any other diagnosed psychiatric disorder is etiologically 
related to his military service.  The claims file and a copy of 
this remand should be made available to and be reviewed by the 
examiner.  The examination should include any diagnostic tests or 
studies that are deemed necessary for an accurate assessment.

The examiner should conduct a psychiatric evaluation and provide a 
diagnosis for any pathology found.  Specifically, the examiner 
should make an expressed finding as to whether the veteran's 
psychiatric symptoms meet the criteria for a diagnosis of PTSD, 
including an evaluation of those criteria.  The examiner should 
also provide an opinion on whether any diagnosed psychiatric 
disorder, including PTSD, is etiologically related to the 
veteran's military service. 

4.  The RO should afford the veteran a VA medical examination in 
order to document the extent of any scarring on the left hand or 
fingers that was caused by shrapnel wounds.  The claims file and a 
copy of this remand should be made available to and be reviewed by 
the examiner.  The examination should include any diagnostic tests 
or studies that are deemed necessary for an accurate assessment.

The examiner should examine the left hand and provide a 
description of any scars on the hand or fingers.  The examiner 
should also determine whether any of the scars are deep or 
superficial; unstable; painful on examination; or otherwise 
productive of limitation of function of the hand or fingers.

5.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issues on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case and be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

